Per Curiam.
The judgment of this court in 113 Ga. App. 387 (147 SE2d 825) having been reversed by the Supreme Court in Hagan v. Robert & Co. Associates, 222 Ga. 469 (150 SE2d *547663), the judgment of this court reversing the trial court is vacated. The plaintiffs’ amendments filed on September 28, 1965, were sufficient to cure the defects in plaintiffs’ petitions. See Covil v. Robert & Co. Associates, 112 Ga. App. 163, 168 (2) (144 SE2d 450). The judgments of the trial court are affirmed.
Decided November 2, 1966.
Woodruff, Saveli, Lane & Williams, Edward L. Saveli, John L. Westmoreland, Sr., for appellant.
Claude E. Hambrick, for appellees.

Judgment affirmed.


Bell, P. J., Jordan and Eberhardt, JJ., concur.